DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 17-21, 24, and 27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0092832 A1 to Tanaka et al. (hereinafter Tanaka).

Regarding claims 1-7, 11, 17-21, 24, and 27, Tanaka teaches a TPU specifically obtained from reacting a poly(1,6-hexane carbonate diol), hexamethylene-1,6-diisocyanate (HDI), and the alkylene substituted spirocyclic compound SPG, 3,9-bis(1,1-dimethyl-2-hydroxyethyl)-2,4,8,10-tetrazoxaspiro[5,5]undecane (para 46, Example 4). The above HDI is meets the claimed 100 mol% of polyisocyanate component, the above SPG meets the claimed 100 mol% of alkylene substituted spirocyclic compound cited in claims 1-7, wherein Z is OH, R1 is dimethylethyl, a and g = 0, d and f = 0, b and h = 1, c and e = 0, and X is O, and the polycarbonate diol meets the claimed polyester polyol cited in claims 1, 11, and 24. Tanaka  further teaches the TPU is obtained by mixing the above components and reacting them (para cited in claims 17-21, 24 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 11-14, 16, 17-21, 24, 25, 26, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/105886 A1 in which citations are directed to US publication, US 2018/0258283 A1 to Bernabe et al. (hereinafter Bernabe).

Regarding claims 1-7, 11-13, 17-21, 24, 25, and 27, Bernabe teaches a TPU obtained by reacting an alkylene substituted compound, an aliphatic polyisocyanate, and a polyester polyol (See abstract), specifically, in their examples in Table 1, a TPU obtained by reacting H12MDI, polycaprolactone polyester polyol (CAPA), and the alkylene substituted spirocyclic compound PSG, 2,2’(2,4,8,10-tetrazoxaspiro[5,5]undecane-3,9-diyl)bis(methylpropan-1-ol), (para 55), which meets the claimed 100 mol% of alkylene substituted spirocyclic compound cited in claims 1-7, wherein Z is OH, R1 is dimethylethyl, a and g = 0, d and f = 0, b and h = 1, c and e = 0, and X is O. The CAPA meets the claimed polyol cited in claims 1, 11-13. Bernabe further teaches the suitable aliphatic diisocyanates that can be used include hexamethylene-1,6-diisocyanate (HDI) (para 12). Bernabe further teaches the TPU is obtained by mixing the above components and reacting them (para 30), then molded into an article to increase heat and chemical resistance (para 41 and 45-51), which meets claims 17-21, 24, 25, and 27.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the HDI as the aliphatic diisocyanate H12MDI in the examples of Bernabe because Bernabe teaches the suitable aliphatic diisocyanates that can be used include hexamethylene-1,6-diisocyanate (HDI) (para 12). (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07). 
When HDI is used as the only aliphatic diisocyanate in the examples, then it meets the claimed 100 mol% of polyisocyanate component.

Regarding claim 14, and 26,  Bernabe further teaches useful polyester polyols include polyesters obtained reacting 2-12 carbon glycols with chain extender such as ethylene glycol and/or butylene glycol reacted with diacids such as adipic acid, which meets the claimed polyester cited in claim 14 and 26. The above teaching demonstrates that the above additional polyols are suitable to be used in combination with polycarbonate polyol in forming TPU. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claim 16, the Bernabe teaches the TPU comprises 15-40 wt% of the polyisocyanate and 15-35 wt% of the spirocyclic compound, (para 23), which correlates to 30-75 wt% of the hard segment and overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	 

Claim(s) 8, 9, 12, 14, 22-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.

Regarding claims 8, 9, 12, 14, 22, 23, 24, 26, Tanaka further teaches other polyols may be used in combination with the polycarbonate polyol (para 26) such as polyesters obtained reacting ethylene glycol and/or butylene glycol with acids such as adipic acid, which meets the polyethylene butylene adipate, polyester obtained by opening caprolactone, which meets the polycaprolactone, or polyethers obtained from tetrahydrofuran, and the above meets the claimed polyesters and polyethers in claims 8, 9, 12, 14, 22-26. The above teaching demonstrates that the above additional polyols are suitable to be used in combination with polycarbonate polyol in forming TPU. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Allowable Subject Matter
Claim 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As cited above, the closest prior art is Tanaka and Bernabe, whose teachings are cited above and incorporated herein.
Neither Tanaka nor Bernabe teaches the polyol consists of polytetramethylene glycol or polyethylene butylene adipate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766